771 N.W.2d 492 (2009)
In re Petition for Appointment of Trustee Regarding William J. PLATTO, a Minnesota Attorney, Registration No. 87154.
No. A09-1181.
Supreme Court of Minnesota.
August 6, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for the appointment of a trustee regarding the legal files of the late William J. Platto.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. The Director of the Office of Lawyers Professional Responsibility is appointed trustee for the legal files and materials of William J. Platto.
2. The trustee is authorized to take possession of, organize, and inventory all client files of Platto, all practice-related correspondence, and other related materials, except for trust account books and records, which shall remain in the possession of Platto's personal representative for use in distributing client funds in Platto's possession at the time of his death.
3. The trustee's duties and authority shall further include the following: (a) the trustee may destroy all files that appear to have been closed for seven or more years, unless the file contains a valuable legal document; (b) the trustee shall give notice of the trusteeship and the right to obtain the file to those clients whose files are open, have been closed for fewer than seven years, or contain a valuable legal document, and shall deliver or destroy such files as the client may direct; (c) the trustee shall open and review correspondence directed to Mr. Platto; and (d) the trustee shall take what other actions seem indicated pursuant to Rule 27, Rules on Lawyers Professional Responsibility (RLPR).
4. The immunity provisions of Rule 21(b), RLPR, are extended to the Director as trustee and to his designees for any acts or conduct taken in the course of his duties as trustee in this matter.
BY THE COURT:
/s/ _________________
Alan C. Page
Associate Justice